Citation Nr: 1541027	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-30 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left arm disorder, to include residuals of a broken left arm with arthritis.

2.  Entitlement to service connection for a left arm disorder, to include residuals of a broken left arm with arthritis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Propriety of a disability reduction for an unspecified depressive disorder from 30 percent to 10 percent, effective October 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

Along with the claims captioned above, the Veteran also perfected an appeal of claims for entitlement to service connection for a right ankle disorder and right knee disorder.  See October 2011 statement of the case (SOC) and November 2011 VA Form 9.  However, as the RO granted service connection these disorders in a December 2014 rating decision, the claims will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

With regard to the claim involving the rating reduction for unspecified depressive disorder, in August 2015, the Veteran submitted a timely notice of disagreement (NOD) in response to a July 2015 rating decision that reduced the rating.  Veterans Benefits Management System (VBMS) Entries July 13, 2015 & August 28, 2015.  As the Agency of Jurisdiction (AOJ) did not issue a SOC on the claim, it must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Since issuance of the August 2012 SOC issued on the claims for hearing loss and tinnitus, and the December 2014 supplemental statement of the case (SSOC) issued on the claim for the left arm disorder, additional evidence has been associated with the record.  However, in October 2012 and January 2015 the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  See VBMS Entries October 10, 2012 & January 5, 2015.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The issues of entitlement to service connection for an inguinal hernia, left foot disorder, left thigh disorder, left wrist disorder, sinus disorder, and skin disorder, entitlement to higher ratings for pseudofolliculitis barbae, a right ankle disorder, right knee disorder, radiculopathy of the legs, left knee disorder, and lumbar spine disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left arm disorder and bilateral hearing loss, and the propriety of a disability reduction for an unspecified depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed February 2009 rating decision denied the Veteran's claim for service connection for residuals of a broken left arm with arthritis; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2.  Evidence received since the February 2009 decision is neither cumulative nor repetitive of that previously considered, and relates to unestablished facts that raise a reasonable possibility of substantiating the claim.  

3.  Tinnitus is related to service.


CONCLUSIONS OF LAW

1. The February 2009 rating decision denying the Veteran's claim for service connection for residuals of a broken left arm with arthritis is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of service connection for a left arm disorder, to include residuals of a broken left arm with arthritis. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for the establishment of entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the application to reopen service connection for a left arm disorder, and the claim for service connection for tinnitus, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Left Arm Disorder

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.

The Veteran's claim for service connection for a left arm disorder was last finally denied in a February 2009 rating decision.  The evidence then consisted of statements from the Veteran, service records, private treatment records, VA treatment records, and VA examination reports pertaining to other disabilities.  In the February 2009 decision, the RO denied the claim finding that the evidence failed to show that a left arm disability had been diagnosed, or that it was related to service.

The February 2009 RO decision is final.  The Veteran did not appeal the decision and did not submit new and material evidence within the one year appeal period.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015). 

Since the last final denial of the claim by the RO, the Veteran was diagnosed with degenerative joint disease of the left elbow on VA examination in August 2011.  VBMS Entry August 3, 3011.  Additionally, the Veteran submitted a private medical report of Dr. P. dated from November 2010 linking the disorder to service.  This new evidence raises a reasonable possibility of substantiating the claim in that it establishes a current diagnosis of a left arm disorder, and supports a link to service.  Accordingly, the claim for service connection for the disability is reopened.  See 38 C.F.R. § 3.156 (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Tinnitus

A three-element test must generally be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases--namely those listed in 38 C.F.R. § 3.309(a)--benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

With evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).   Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Therefore, the continuity-of-symptomatology standard applies to the claim for service connection tinnitus.  
The Veteran has provided competent and credible lay statements of current tinnitus.   Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation.")  Moreover, tinnitus was diagnosed on VA examination in February 2012.  VBMS Entry February 3, 2012. 

In addition, the Veteran had a high probability of exposure to hazardous noise while serving in the Army as a light weapons infantryman.  DD Form 214 (VBMS Entry July 17, 2008); Duty Military Occupational Specialty (MOS) Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  

On VA audiological examination in February 2012, the examiner opined that the Veteran's tinnitus was likely related to his no-service connected hearing loss, but did not provide an opinion on the matter of direct service connection.  In an April 2012 addendum, the examiner opined that the Veteran's tinnitus was less likely than not related to noise exposure in service, noting a post-service career as a truck driver.  VBMS Entries February 3, 2012 & April 16, 2012.

However, tinnitus is a disorder that may be competently reported by subjective evidence.  A review of the record shows the Veteran has credibly asserted that relevant symptoms have continued since service.  At the April 2015 hearing, for example, the Veteran testified that he has had tinnitus consistently since exposure to howitzers, guns, and cannons in service.  The Veteran has contended that his exposure to truck noise since service was limited to a few minutes per day, as he spent nearly all of his time within the cab.  See April 2012 notice of disagreement.  

Additionally, the Veteran submitted a June 2011 report of Dr. A., a private audiologist, who stated, "exposure to excessively loud sounds can result in sensorineural hearing loss and tinnitus."  She opined that it was possible that the Veteran's exposure to hazardous noise in service contributed to his tinnitus.  VBMS Entry June 29, 2011.

The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the probative value of the VA examiner's opinion is diminished to the extent that she did not address why the Veteran's tinnitus would be unrelated to his in-service noise exposure, regardless of post-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding most of the probative value of a medical opinion comes from its underlying reasoning.)   Resolving any doubt in the Veteran's favor, the Board finds that symptoms of tinnitus were continuous since service separation under 38 C.F.R. § 3.303(b).  Service connection is warranted.  

The Board expresses no opinion regarding the severity of the tinnitus.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a left arm disorder, to include residuals of a broken left arm with arthritis, is reopened.

Service connection for tinnitus is granted.


REMAND

Additional development of the claims remaining on appeal is required, and the matters are REMANDED for the following action: 

1.  Issue the Veteran a SOC on the issue of the propriety of a disability reduction for an unspecified depressive disorder from 30 percent to 10 percent, effective October 1, 2015.  The Veteran must be advised that for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matters must be returned to the Board for appellate review.

2.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* the underlying private treatment records of  Dr. P, the Veteran's primary care physician.  See November 2011 VA Form 9 (VBMS Entry November 14, 2011).

Upload the records in an electronic file to VBMS. 

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his bilateral hearing loss.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be performed.  Definitive findings and diagnoses should be entered, to include pure tone audiometry thresholds, in decibels, for each of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 hertz, as well as speech audiometry (in percentages) for each ear.

The examiner must then provide an opinion as to (i.)  whether the bilateral hearing loss began during active service or is related to any incident of service, including the Veteran's hazardous noise exposure as a light weapons infantryman in the Army, and (ii.) whether sensorineural hearing loss was manifested within one year of separation from service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* DD Form 214 showing that the Veteran's military occupational specialty (MOS) in the Army was light weapons infantryman.  DD Form 214 (VBMS Entry July 17, 2008).  This MOS has a high probability of exposure to hazardous noise.  Duty Military Occupational Specialty (MOS) Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  

* February 2012 VA audiological examination showing the Veteran did not meet the criteria for hearing loss for VA purposes under 38 C.F.R. § 3.385.

* April 2015 hearing testimony of the Veteran that his hearing loss has worsened since the last VA examination.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Also after all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his left arm disorder.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, including a December 1975 injury to the left arm and (ii.) whether arthritis of the left arm manifested within one year of separation from service.  

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* December 1975 service treatment record (STR) documenting an injury to the left arm from playing basketball. The diagnosis was capsulitis.  VBMS Entry April 4, 2014, p. 20/60.

* August 1978 separation examination report showing no abnormalities of the upper extremities or musculoskeletal system.  The Veteran voiced no related complaints on the accompanying Report of Medical History.  VBMS Entry April 4, 2014, pp. 21/60, 23/60.

* May 2015 buddy statement of L.T. stating that around the summer of 1976, the Veteran broke his left arm while playing ball and was placed in a cast.  VBMS Entry June 10, 2015.

* Photograph submitted by the Veteran that he contends depicts him in service with a cast on his left arm.  VBMS Entry June 10, 2015.

* May 2009 private medical report of Dr. P. received in July 2011 documenting arthritis of the left arm.  Dr. P. indicated it was "difficult to determine whether these conditions were in direct relation to his military service."  VBMS Entry July 20, 2011.

* November 2010 private medical report of Dr. P. in which Dr. P. found that it was "more likely than not that the problems with the left arm started on active duty and continues [sic] today."  VBMS Entry November 19, 2010.

* August 2011 VA examination report diagnosing "mild degenerative changes are noted about the elbow joint
suggesting a posttraumatic etiology."  The examiner provided a negative nexus opinion, based on the facts that the December 1975 injury did not involve a fracture and the diagnosis was capsulitis.  The examiner also found there was no evidence of a chronic left arm disorder in service, and that the Veteran did not receive treatment for 30 years after discharge.  VBMS Entry August 3, 2011.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


